Per Curiam.

Among the errors assigned are that there was prejudicial error in the court’s charge to the jury and that the court committed prejudicial error in refusing a special instruction.
The claimed erYor in regard to the trial court’s definition of “nuisance” given in answer to an inquiry from the jury raises an intriguing question which was the basis of the court’s allowance of the motion to certify. However, in the light of the court’s conclusion that the defendant was entitled to a directed verdict, it is not necessary to decide that question in this case or to pass on the other assigned errors.
The judgment of the Court of Appeals is reversed, and final judgment is rendered for defendant on authority of Kimball v. City of Cincinnati, 160 Ohio St., 370, 116 N. E. (2d), 708.

Judgment reversed.

Weygandt, C. J., Zimmerman, Stewart, Bell, Taft, Matthias and Herbert, JJ., concur.